DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 9/15/2021. Claims 1, 7 and 8 were amended. Claim 6 remains canceled. No claims were newly added. Therefore, claims 1-5, 7 and 8 are pending for examination.
 
Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
 
Claim Rejections - 35 USC § 103
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golsch et al., (Golsch; US 20180099643) in view of Babala et al., (Babala; US 20110146369) further in view of Huang (CN 211857561) even further in view of Hayawaka (US 20110158425) and even still further in view of Nashiki (JP 2006099506 Eng. Translation for JP 4465604 B2).

Regarding claim 1 (Currently Amended), Golsch teaches a portable device capable of communicating with a vehicle, (portable device 210 communicating w/ vehicle 230; Fig 19) the portable device comprising: 
a motion sensor (trigger can include the use of accelerometer/motion data available to the portable device 210; ¶198); 

wherein the portable device is configured to allow the vehicle to perform at least one of locking and unlocking a door of the vehicle (¶198; portable device 210 being nearby the driver door for unlocking features).
Golsch is silent on being configured to determine whether or not abnormality has occurred in the motion sensor, based on an output from the motion sensor; and
an output unit configured to perform an output representing the abnormality in the motion sensor, when the control unit determines that the abnormality has occurred in the motion sensor, 
wherein the output unit performs wireless communication to transmit, to the vehicle, abnormality notification as the output representing the abnormality in the motion sensor.
Babala from an analogous art teaches in concept, the fail-safe of motion sensor modules (¶003, Figs 1-6) including
a control unit (microprocessor) configured to determine whether or not abnormality has occurred in the motion sensor, based on an output from the motion sensor (self-test input signal is generated by safety control system microprocessor, applied to self-test input of motion sensor,  if motion sensor operates properly, a fixed offset appears on sensor output signal at  output of sensor module… if microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an error signal or code; ¶003); and
an output unit configured to perform an output representing abnormality in the motion sensor, when the control unit determines that abnormality has occurred in the motion sensor (when microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an output such as an error signal or code; ¶003; Examiner interprets microprocessor as output unit performing claimed function). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Golsch’s portable device with the concept of a control unit performing the functions of the microprocessor, as taught by Babala for the purpose of recognizing when a motion sensor malfunction occurs.
Golsch and Babala are both silent on wherein the output unit performs wireless communication to transmit, to the vehicle, abnormality notification as the output representing the abnormality in the motion sensor
Huang from an analogous art teaches a monitoring system including a portable device  of a vehicle with a motion sensor/detector mounted therein and wherein the output unit performs wireless communication to transmit, 
Golsch, Babala and Huang are all silent on a control unit configured to determine whether or not abnormality has occurred in the motion sensor of the portable device, based on an output from the motion sensor of the portable device and the abnormality in the motion sensor of the portable device is output via wireless communication to the vehicle.
Hayakawa from an analogous art teaches a control apparatus wherein the casing comprises a cellular phone ((claim 9) and a control unit configured to determine whether or not abnormality has occurred in the motion sensor of the portable device, based on an output from the motion sensor of the portable device (claim 9;  directivity control apparatus comprises: an anomaly motion determiner to determine, by detecting a motion of the cellular phone, whether the motion of the cellular phone is abnormal, and wherein the corrector does not update the mapping data if the anomaly motion determiner determines that the motion of the cellular phone is abnormal). In other words, Hayakawa teaches us a portable device with a control unit configured to determine whether or not abnormality has occurred in the motion sensor of the portable device, based on an output from the motion sensor of the portable device and that this concept is not novel.  However, like Golsch, Babala and Huang, Hayawaka also is silent on the abnormality in the motion sensor of the portable device is output via wireless communication to the vehicle.

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Babala’s output unit with the concepts of  a control unit configured to determine whether or not abnormality has occurred in the motion sensor of the portable device, based on an output from the motion sensor of the portable device and the abnormality in the motion sensor of the portable device is output via wireless communication to the vehicle, as taught by Hayawaka and Nashiki, respectively for the purpose of having an abnormality notification means receive an abnormality detection signal from a wireless sensor and transmit a specific abnormality notification signal, which is an abnormality notification signal to be output on behalf of another communication device.

Regarding claim 7 (Currently Amended), Golsch teaches a non-transitory, computer readable medium storing a program causing a computer to execute a process, the process comprising the subject matter of claim 1 above (portable device 10 can be a smart device… and include application software 12 stored in a computer-readable storage module or device; ¶063, smart phone; ¶198). The remainder of the claim remains interpreted and rejected the same as claim 1 above.

Claim 8 (Currently Amended) remains interpreted and rejected the same as claim 1 above.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golsch et al., (Golsch; US 20180099643) in view of Babala et al., (Babala; US 20110146369) further in view of Huang (CN 211857561) even further in view of Hayawaka (US 20110158425) and still further in view of Nashiki (JP 2006099506 Eng. Translation for JP 4465604 B2) and still even further in view of Kurpinski et al., (Kurpinski; US 20070216517). 

Regarding claim 2, Golsch, Babala, Huang, Hayawaka and Nashiki teach the portable device according to claim 1, and Huang further teaches wherein in a case where the control unit determines that the abnormality has occurred in the motion sensor (pg. 5 para 002; when the motion information of the vehicle detected by the motion sensor in real time is abnormal, the alarm information can be transmitted to the remote terminal, so that the user using the remote terminal can alarm in time) and Hayawaka further teaches wherein in a case where the control unit determines that the abnormality has occurred in the motion sensor of the portable device (claim 9, also see claim 1 above).
Golsch, Babala, Huang, Hayawaka and Nashiki are all silent on the portable device being outside a range in which the portable device is capable of performing wireless communication with the vehicle, the output unit does not perform wireless communication to transmit the abnormality notification to the vehicle. Kurpinski from an analogous art teaches the concept of a portable device/fob 24 performing wireless communication with a vehicle when fob 24 is within range and when fob 24 is out of range, no communication is established between fob 24 and Smart ECU 12 of a vehicle whereby no notifications are sent from the portable device to the vehicle (¶037). Therefore, it would have been obvious for one of ordinary skill in 

Regarding claim 3, Golsch, Babala, Huang, Hayawaka and Nashiki and Kurpinski teach the portable device according to claim 2, and Huang further teaches wherein in a case where a control unit determines that the abnormality has occurred in the motion sensor along with vehicle and a another device’s communication (pg. 5 para 002; when the motion information of the vehicle detected by the motion sensor in real time is abnormal, the alarm information can be transmitted to the remote terminal, so that the user using the remote terminal can alarm in time), and Kurpinski teaches the concept of the portable device communicating with a vehicle based on being inside or outside a communication range therewith. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try having the output unit performs wireless communication to transmit the abnormality notification to a vehicle when the portable device enters the range for the immediately following time, as a person with ordinary skill would have good reason to pursue the known options within his or her technical grasp.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golsch et al., (Golsch; US 20180099643) in view of Babala et al., (Babala; US 20110146369) further in view of Huang (CN 211857561) even further in view of Hayawaka (US 20110158425) and still further in view of Nashiki (JP 2006099506 Eng. Translation for JP 4465604 B2) and still even further in view of Tieman, (US 20110257817). 

 Examiner interprets a fixed offset as indicative of “no error signal generated” and equivalent to an abnormality has not occurred). Hayawaka further teaches wherein in a case where the control unit determines that the abnormality has not occurred in the motion sensor of the portable device (claim 9, Examiner interprets if functionality of updating mapping data as indicative of not taking an action upon occurrence or taking action when non-occurring so Hayawaka teaches both per claim 9).
Golsch, Babala, Huang, Hayawaka and Nashiki are all silent on the motion detected being based on an output from the motion sensor matches any of one or more predetermined patterns, the control unit performs a process based on the pattern which the motion matches. Tieman from an analogous art teaches a system and method for communicating with a vehicle (¶006) and a portable device (Fig 1 @ consumer device 22) including a motion detection means (¶042, ¶044) and the concept of the motion detected being based on an output from the motion sensor matches any of one or more predetermined patterns, the control unit performs a process based on the pattern which the motion matches (¶042-¶044). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Golsch, Babala and Huang with the concept of the motion detected being based on an output from the motion sensor matches any of one or more predetermined patterns, the control unit performs a process based on the pattern which the motion matches, as taught by Tieman 
Regarding claim 5, Golsch, Babala, Huang, Hayawaka, Nashiki and Tieman teach the portable device according to claim 4, and Babala further teaches wherein in a case where the control unit determines that the abnormality has not occurred in the motion sensor (self-test input signal is generated by safety control system microprocessor, applied to self-test input of motion sensor, if motion sensor operates properly, a fixed offset appears on sensor output signal at output of sensor module… if microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an error signal or code; ¶003; Examiner interprets a fixed offset as indicative of “no error signal generated” and equivalent to an abnormality has not occurred). Hayawaka further teaches wherein in a case where the control unit determines that the abnormality has not occurred in the motion sensor of the portable device (claim 9, Examiner interprets if functionality of updating mapping data as indicative of not taking an action upon occurrence or taking action when non-occurring so Hayawaka teaches both per claim 9) and Tieman further teaches in concept that the motion matches any of the one or more predetermined patterns where notification to the vehicle is necessary to perform the process based on the pattern, a control unit (Fig 1 @ portable device 22 with processor 44) causes the output unit to transmit, to the vehicle, notification based on the pattern which the motion matches (¶044). The motivation would have been for the purpose of interpreting the motion of the portable device as a desired user input when moved in a predetermined pattern of motions (Tieman, ¶044).

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but are considered moot based on the references used in the rejection put forth above.

Conclusion                                                                                                                                                                                                                                                                                                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684         

				/QUAN-ZHEN WANG/                                               Supervisory Patent Examiner, Art Unit 2684